

DIRECTOR AGREEMENT


This Director Agreement (“Agreement”) is entered into by and between PREMIER
POWER RENEWABLE ENERGY, INC., a Delaware corporation (hereinafter referred to as
PPRE), and Tommy Ross (hereinafter referred to as ROSS).  This Agreement is
dated as of March 23, 2009.


WHEREAS, PPRE is a corporation duly organized and existing under the laws of the
State of Delaware.


WHEREAS, ROSS is an individual who has vast corporate executive experience.


WHEREAS, as a result of ROSS qualifications, the Board of Directors of PPRE (the
“BOARD”) elected ROSS to serve on the Board on March 18, 2009.


WHEREAS, ROSS is willing to accept said election as a member of the BOARD.


WHEREAS, the parties now desire to enter into this Agreement to memorialize the
parties’ understandings and agreements regarding ROSS’ service on the BOARD.


NOW IN CONSIDERATION FOR THE MUTUAL PROMISES, COVENANTS, AND CONDITIONS
CONTAINED HEREIN, IT IS AGREED AS FOLLOWS:


 
1.
ROSS hereby agrees to accept his membership on the BOARD and to dutifully
serve.  ROSS agrees to continue to accept his election of said member of the
BOARD and to so serve for a period of no less through March 11, 2011, subject to
re-election by the required vote of PPRE shareholders at the annual meeting of
shareholders.



 
2.
ROSS shall be required to attend at least Two (2) “In Person” BOARD Meetings,
and two (2) additional Telephonic BOARD Meetings per year.



 
3.
PPRE shall pay to ROSS as and for his compensation to serve as a member of its
BOARD the following:

 
 
a.
One Thousand Two Hundred and Fifty Dollars ( $1,250.00)  for Telephonic Board
Meetings, and Two Thousand Five Hundred Dollars  ($2,500.00) per in Person BOARD
Meeting plus travel expenses to and back from said BOARD Meeting.  Such Travel
shall include a Coach Air Line Ticket, and “On Ground” transportation, to and
back from the respective Airports and BOARD Meeting Rooms.  ROSS shall receive
no additional compensation hereunder for attending the “Telephonic BOARD
Meetings”      
 
b.
The right to receive Fifty Thousand (50,000) of Common Class “A” Voting
Stock.  Said Stock shall vest to ROSS as follows:

 
 
 

--------------------------------------------------------------------------------

 


 
i)
Upon the completion of the first year of service on the BOARD, 33% of the total
shares due  to ROSS shall vest,

 
ii)
Upon the completion second full year of service on the BOARD 33% of the total
shares due  to ROSS shall vest,

 
iii)
The remaining shares shall vest to ROSS upon the completion of third full year
of service.



For purposes of this Provision, ROSS shall be required to use reasonable best
efforts to serve at each of the BOARD Meetings described in Paragraph 2 above,
in order for said shares to vest.


However notwithstanding the foregoing, should the shareholders, for any reason,
other than for cause, fail or refuse to nominate and elect ROSS, after his first
full year of service as a member of the BOARD, then so long as ROSS remains
ready, willing and able to so serve, he shall be deemed to have so satisfied the
provisions of attendance and dutiful service so as to obtain the herein
described shares.


The shareholders failure or refusal to nominate and elect ROSS shall be
considered “for cause” if any of the following events are discovered and or
occur:


 
i)
ROSS either fails to attend, or fails to act in a responsible and professional
manner at each such subject BOARD Meeting, and/or

 
ii)
ROSS commits a felony or some other act against public and/or moral decency
which would cast a negative publicity light or stigma on the PPRE, and/or

 
iii)
ROSS breaches the  fiduciary obligation that he owes to PPRE by virtue of the
fact that his is an elected  member of the BOARD by disclosing any Corporate
proprietary information to any third party, and/or  conducts any deal and/or
transaction that in any way conflicts and or competes  with the business of PPRE



4.  In addition to the compensation provided above, PPRE shall maintain, at its
own costs and expense Directors Errors and Omission Insurance in an amount of no
less than Two Million Dollars ($2,000,000), specifically including ROSS and the
other BOARD Members as insured.  Should the subject insurance coverage not be
sufficient to cover any losses occasioned by actions of the BOARD, then PPRE
agrees to indemnify and hold ROSS harmless from and against any loss, damages,
costs, expenses, liabilities, and or causes of action, which may arise as a
result of his dutiful and responsible performance of his duties as a member of
the BOARD.


5.    MISCELLANEOUS PROVISIONS:


a)           The parties hereto agree to execute any and all documents necessary
to effectuate the intent of this  Agreement.  Furthermore, the parties hereto
agree to comply with all statutory requirements with respects to the
transfer  of the instant shares.


b)           This  Agreement shall be the full and final Agreement between the
parties and shall constitute the full and final Agreement between the parties
with respect to the subject matter of this  Agreement.  This  Agreement shall
supersede any prior or contemporaneous Agreement, oral or written, between the
parties.


 
2

--------------------------------------------------------------------------------

 
 
c)           If any provision of this  Agreement shall be found to be invalid or
unenforceable in any respect, the remainder of the Agreement shall remain in
full force and effect.  The Agreement shall be interpreted to provide a full and
reasonable commercial interpretation.


d)           Any and all modifications to this  Agreement must be undertaken in
writing  and signed by all parties.


e)           This  Agreement shall be interpreted according to the laws of the
State of California.  If any suit or litigation is instituted it shall be
brought in Sacramento, California.  The prevailing party in any such litigation
shall be entitled to their reasonable attorney’s fees and costs.


f)           All parties warrant that they possess the full authority and
capacity to enter into this  Agreement and bind their respective associates.


g)   This Agreement may not be assigned by ROSS and services contracted for
herein are specific to ROSS and may not delegated and or assigned to any other
person other than ROSS.
 
PREMIER POWER RENEWABLE
TOMMY ROSS
ENERGY, INC.
     
/s/ Dean Marks                                
/s/ Tommy Ross                      
By: Dean Marks
 
Its: Chief Executive Officer
 


 
3

--------------------------------------------------------------------------------

 